Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of Claims
1.	This application is a CON of 16/896,097 06/08/2020 PAT 10953094, which is a CON of 15/103,603 06/10/2016 PAT 10716855, which is a 371 of PCT/EP2014/076796, with a filing date 12/05/2014,  which claims benefit of the foreign applications:  EUROPEAN PATENT OFFICE (EPO) 14162516.0 with a filing date 03/28/2014, and EUROPEAN PATENT OFFICE (EPO) 13306826.2  with a filing date 12/20/2013.
2.	Claims 1-20 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 1-4 and 8 of Wulf et al. US 10,953,094, and over claims 1-3, 5-6 and 8 of Wulf et al. US 10,716,855.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicants claim method of treating actinic keratosis (i.e., a skin photodamaged damage from years of sun exposure) in a human subject, the method comprising: (a) subjecting actinic keratosis lesions on skin of the subject to a curettage 5 mechanical pretreatment, (b) administering to the pretreated lesions a composition comprising 5- aminolevulinic acid methyl ester or a pharmaceutically acceptable salt thereof, (c) exposing the lesions to natural light for 0.5 to 3 hours, and optionally removing the composition, see claim 1. Dependent claims 2-20 further limit the scope of invention, administration strategy and patient’s conditions in claims 2-20.
Wulf et al. ‘094  claims a method of treating photodamaged skin of an animal, the method comprising: (a) subjecting the photodamaged skin to mechanical pretreatment selected from curettage, dermabrasion, microneedling, sandpaper, and/or ablative fractional laser, (b) administering to the photodamaged skin a composition comprising a photosensitizer, (c) exposing the photodamaged skin to natural light for 0.5 to 3 hours, and (d) optionally removing the photosensitizer, wherein the photosensitizer is selected from the group consisting of 5-aminolevulinic acid (5-ALA), 5-methyl ALA ester, and pharmaceutically acceptable salts thereof; and wherein the photodamaged skin exhibits one or more of the following: dryness, sallowness, fine wrinkling, severe wrinkling, irregular pigmentation, laxity, elastosis, telangiectasia, sebaceous gland hyperplasia, lesions, and actinic keratosis, see columns 15-16. 
	Wulf et al. ‘855 claims a method of treating photodamaged skin of an animal, the method comprising: (a) subjecting the photodamaged skin of the animal to mechanical 
pretreatment comprising dermabrasion, microneedling, and/or sandpaper;  (b) 
administering to the photodamaged skin a composition comprising a 
photosensitizer for 20 minutes to 40 minutes;  (c) removing the 
photosensitizer;  and (d) exposing the photodamaged skin to natural light for 
0.5 hour to 3 hours;  wherein the photosensitizer is selected from the group 
consisting of 5-aminolevulinic acid (5-ALA) or derivatives thereof represented 
by general formula I, 
    PNG
    media_image1.png
    49
    299
    media_image1.png
    Greyscale
, wherein R1 represents a substituted or unsubstituted straight, branched or cyclic alkyl group;  and each R.sup.2 independently represents a hydrogen atom or an optionally substituted alkyl group;  and pharmaceutically acceptable salts thereof, see claim 1 in columns 17-18.
The method according to claim 1, wherein the photosensitizer represented by general formula I is a methyl ester of 5-aminolevulinic acid (5-methyl ALA ester), see claim 2.  The photosensitizer is 5-ALA or 5-methyl ALA ester, see claim 3 in column 18, and the mechanical pretreatment is selected from the group consisting of dermabrasion and microneedling, see claim 5 in column 18. The natural light source is sunlight, see claim 6 in column 18.  The administering of the composition occurs for a duration selected from the group consisting of 27, 28, 29, 30, 31, and 32 minutes, see claim 8 in column 18. 
The difference between instant claims and Wulf et al. ‘094 and ‘855 is that the instant claims are embraced within the scope of Wulf et al. ‘094 and ‘855.
One having ordinary skill in the art would find the claims 1-20  prima facie obvious because one would be motivated to employ the methods of use of Wulf et al. ‘094 and ‘855 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Wulf et al. ‘094 and ‘855 would possess similar activity to that which is claimed in the reference.  	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



October 24, 2022